Judgment, Supreme Court, New York County (Ira F. Beal, J.), rendered July 18, 1989, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him to a term of imprisonment of 3 to 9 years, unanimously affirmed.
The arresting officer testified that he observed defendant from a distance of 30 to 40 feet deliver to the codefendant, in plain view in a public concourse, a clear plastic bag containing white powder. This testimony was not so " 'inherently incredible or improbable’ ” as to warrant disturbing the suppression court’s determination of credibility (People v Benitez, 162 AD2d 100, 101; see also, People v Fonte, 159 AD2d 346, lv denied 76 NY2d 734), and, as a matter of law, sufficed to establish probable cause (People v McRay, 51 NY2d 594).
*372We have considered defendant’s argument that the sentence is unduly harsh, including the fact that he had no prior criminal history of any kind, and find no abuse of sentencing discretion. Concur — Sullivan, J. P., Carro, Wallach, Kassal and Rubin, JJ.